TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00421-CR







Anthony George Williams, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 48,505, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

After accepting appellant's guilty plea and judicial confession, the district court
found him guilty of delivering cocaine.  Tex. Health & Safety Code Ann. § 481.112(a), (c) (West
Supp. 1998).  The court assessed punishment at imprisonment for fifteen years.

The clerk's record contains a written waiver of appeal signed by appellant and his
attorney.  This document, which reflects a knowing and voluntary waiver of the right to appeal,
was signed on the day sentence was imposed in open court.  A defendant who knowingly and
intelligently waives his right to appeal may not thereafter appeal without the consent of the trial
court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548
S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). 
There is nothing in the record to indicate that appellant sought or obtained the permission of the
trial court to pursue this appeal.

The appeal is dismissed.


Before Justices Powers, Aboussie and Kidd

Dismissed for Want of Jurisdiction

Filed:   September 24, 1998

Do Not Publish